DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 18-32 are rejected in the Instant Application.

Status of claims
Claims 1-5, 8, 10-12, 16-20 have been amended
Claims18-32 are pending in the instant application
Claims 18, 24, 30 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive, please see the examiners response to arguments below.
Applicants arguments
[summarized] Claim 18 recites “determining that a capacity of VNF components is to be modified, the VNF components being related to the VNF’ (emphasis added). Claim 18 also recites “in case of decreasing the capacity, selecting one or more of the VNF components for removal and causing relocation or rebalancing of a load of the selected one or more of the VNF components to a remainder of the VNF components and requesting removal of the selected one or more of the VNF components.” Claim 18 further recites “in case of increasing the capacity, determining additional one or more VNF components to be deployed, requesting the additional one or more VNF components, and after receiving a command to deploy the additional one or more VNF components, causing rebalancing of a load of the VNF between the VNF components and the additional one or more VNF components.” The Applicant respectfully submits that Bruun does not disclose or suggest “determining by a VNF that a capacity of VNF components is to be modified, the VNF components being related to the VNF.” 
Examiners response
Examiner thanks the applicant for a detailed reply, however respectfully disagrees with the applicant as to their understanding of Bruun. Applicants primary point in the argument is that each VNF monitors itself which provides it a distinction from what is taught by Bruun. Looking at Bruun ¶0037 we can see that each VNF also has a Element Management System as part of the VNF Each VNF can be accompanied by an Element Management System, such as element management systems EMS1 at 242 and EMSn at 244. The element management systems, EMSs, are typically provided with the corresponding VNF, such as by the VNF vendor, such that each EMS is configured to the particularities of the corresponding VNF and provides monitoring and management of each VNF. VNF 204 is an entity corresponding to a physical network node, but as opposed to hardware appliances, provides the node as software free from hardware dependency. Examiner here highlights that the EMS is actually a part of the VNF itself to monitor and track the management of the VNF. Examiner maintains his rejection and requests the applicant to possibly clarify how the VNF is modified to perform the monitoring. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2016/078488 11/23/2016.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun et al. (US20160335111A1) hereinafter Bruun in view of in view of Felstaine et al (US9430262B1) hereinafter Felstaine.

Regarding claim 18: Bruun teaches a method for scaling virtual network function (VNF) components (¶0025 determine whether a threshold level has been crossed and what number of VMs of which VNFC types should be activated to scale-out the VNF), the method comprising:
Determining, by a VNF, that a capacity of VNF components is to be modified, the VNF components being related to the VNF (¶0022, at least one performance level of the VNF is monitored (i.e. measured). [....] The monitored parameters are sometimes referred to as Key Performance Indicators (KPIs). One example of a KPI that can be monitored is a processing rate of the VNF. Examples of other KPIs include the number of simultaneous transactions, connections and/or package throughputs or combinations and functions or predictions thereof (e.g. running averages)] paragraph [0024], scale- out thresholds, as well as scale-in thresholds, are based on the maximum achievable performance level of the VNF which is being monitored and, as a result, can change when a VNF is scaled-out or scaled-in));
in case of decreasing the capacity, selecting one or more of the VNF components for removal and requesting removal of the selected one or more of the VNF components (¶0055 scale-in process fora VNF (i.e. the KPI of the VNF has dropped to a scale-in threshold which is indicative of over-capacity for the VNF) [...] a currently active VM of a VNFC type of the VNF, such as a VM of the VNFCi type of VNF 202, is disconnected from the network and deactivated; ¶0056, after being deactivated removed from the network, the deactivation is registered with VNF manager 252 which notifies other components of the network that the VM is no longer available to the network..¶0066 see connected to the network via a load balancer Similar components of the NFV architecture described and illustrated by FIG. 3 are indicated in FIG. 5 using the same reference numbers as used in FIG. 3); and 
in case of increasing the capacity, determining additional one or more VNF components to be deployed, requesting the additional one or more VNF components, and after receiving a command to deploy the additional one or more VNF components,  and the additional one or more VNF components (¶0023 when the at least one performance level of the VNF reaches a scale-out threshold, a number of the pre-created and deactivated VMs of a number of VFNC types are activated to increase the maximum performance capacity of the VNF and thereby scale- out the VNF. In one example, more than one VM, each providing a different VNFC of the VNF may be activated to increase capacity of the VNF; ¶0050 VNF Manager 252 determines which type or types of VNFCs, and how many deactivated VMs of the identified VNFC type or types need to be activated from resource pool 274 in order to scale-out V F 202, and provides the scale-out request to Orchestrator 250 ¶0018 create a new V , or new VMs, with each VM running application software and forming one of the VNFCs of the VNF. The hypervisor then attaches the new VM, or VMs, to the network (e.g. virtual network) to provide the additional capacity to the VNF..¶0066 see connected to the network via a load balancer Similar components of the NFV architecture described and illustrated by FIG. 3 are indicated in FIG. 5 using the same reference numbers as used in FIG. 3).

Felstaine however in the same field of networking teaches causing relocation or rebalancing of a load of the selected one or more of the VNF components to a remainder of the VNF components and causing rebalancing of a load of the VNF between the VNF components (Col 23 lines 15 – 25 see step 879 may elect to balance traffic loads according to current relative load values (percentage of local maxima), or to balance processing loads according to anticipated load values, or to balance memory loads according to their respective thresholds, or to save energy by turning off least active computing facilities)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the load balancers of Bruun and the teachings of Felstaine for rebalancing loads based on thresholds to combine the teachings such that Bruun can utilize the balancing functionality of Felstaine. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so determine and prioritize optimization goals.


Regarding claim 19: The already combined references teach the method according to claim 18, wherein the determining comprises receiving a message comprising a request to Manager 252 determines which type or types of VNFCs [....] of the identified VNFC type or types need to be activated from resource pool 274 in order to scale-out V F 202, and provides the scale-out request to Orchestrator 250..¶0053 see each VNFC is replenished before a next scale-out request for such VM type is received).

 Regarding claim 20: The already combined references teach the method according to claim 18, further comprising:
initiating rebalancing of the load of the selected one or more of the VNF components to the remainder of the VNF components in response to the load decreasing below a first predetermined threshold (Bruun ¶0022 see at least one performance level of the VNF is monitored (i.e. measured)] Bruun ¶0024, scale- out thresholds, as well as scale-in thresholds, are based on the maximum achievable performance level of the VNF which is being monitored and, as a result, can change when a VNF is scaled-out or scaled-in); and
requesting removal of the selected one or more of the VNF components in response to the load crossing a second predetermined threshold (Bruun ¶0039 see VNFs and invoke decisions, either manually or automatically, as to when to scale-out or scale-in a VNF, such as VNF 204. NFV Orchestrator 250 may also, either directly or indirectly through one or more other systems (e.g. VIM 254) direct Hypervisor 219 to create, delete, start, stop, hibernate, and activate VMs).

Regarding claim 21:  The already combined references teach the method according to claim 20, further comprising:
scale-in thresholds; ¶0040 performance monitoring systems [...] monitor configured policies and thresholds for VNF KPIs) as well as accounting for the fluctuation of load characteristics by way of hibernating VNF components for rapid reactivation (¶0019, faster scale- outs are desirable, particularly for telecommunications networks which can experience rapid fluctuations in user activity volume; ¶0028 performing scale-out of a VNF by activating a number of deactivated VMs, either stopped or hibernated [...] for a one or more VNFC types substantially reduces VNF scale-out times) and interruption of the scaling process (¶0052 NFV Orchestrator 250 may override a scale-out request by a VNF Manager, such as VNF Manager 252, and delay or cancel a scale-out request if resources are not available for a scale-out, or there is a higher-priority VNF requiring the available resources, for example  ¶0023 see when the at least one performance level of the VNF reaches a scale-out threshold, a number of the pre-created and deactivated VMs of a number of VFNC types are activated to increase the maximum performance capacity of the VNF and thereby scale-out the VNF ¶0045 performance monitoring systems [...] monitor configured policies and thresholds for VNF KPIs).

Regarding claim 22:	The already combined references teach the method according to claim 20, wherein the determining comprises monitoring the load of the VNF and observing that the load increases above a fourth predetermined threshold that is higher than the first predetermined threshold (¶0052 NFV Orchestrator 250 may override a scale-out request by a VNF Manager, such as VNF Manager 252, and delay or cancel a scale-out request if resources are not available for a scale-out, or there is a higher-priority VNF requiring the available resources).

Regarding claim 23: The already combined references teach the method of claim 22, wherein deploying the additional one or more VNF components further comprises deploying the additional one or more VNF components in response to the load increasing above the fourth predetermined threshold (Bruun ¶0052 see NFV Orchestrator 250 determines to initiate scale-out of the VNF, such as VNF 202, NFV Orchestrator 250, via VIM 254, instructs Hypervisor 219 to activate the number of deactivated VMs (DVMs) of the number of VNFC types from resource pool 274 to provide the desired scale-out of the VNF, such as VNF 204, as requested by VNF manager 252).

Regarding claim 24:	Bruun teaches an apparatus of a network infrastructure, comprising at least one processor (¶0029), and
at least one memory comprising a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform operations comprising (¶0029 see VNF management system 30 includes a processing unit 32, including at least one processing core, a memory 34, persistent storage 36, and network hardware 38):
determine, by a virtual network function (VNF), that a capacity of VNF components  to be modified, the VNF components being related to the VNF(¶0022, at least one performance level of the VNF is monitored (i.e. measured). [....] The monitored parameters are sometimes referred to as Key Performance Indicators (KPIs). One example of a KPI that can be monitored is a processing rate of the VNF. Examples of other KPIs include the number of simultaneous transactions, connections and/or package throughputs or combinations and functions or predictions thereof (e.g. running averages)] paragraph [0024], scale- out thresholds, as well as scale-in thresholds, are based on the maximum achievable performance level of the VNF which is being monitored and, as a result, can change when a VNF is scaled-out or scaled-in)); 
in case of decreasing the capacity, select the one or more of the VNF components for removal and request removal of the selected one or more of the VNF components  (¶0055 scale-in process fora VNF (i.e. the KPI of the VNF has dropped to a scale-in threshold which is indicative of over-capacity for the VNF) [...] a currently active VM of a VNFC type of the VNF, such as a VM of the VNFCi type of VNF 202, is disconnected from the network and deactivated; ¶0056, after being deactivated removed from the network, the deactivation is registered with VNF manager 252 which notifies other components of the network that the VM is no longer available to the network); and
in case of increasing the capacity, determine additional one or more of VNF components to be deployed, request the additional one or more VNF components, and after receiving a command to deploy the additional one or more VNF components and the additional one or more VNF components (¶0023 when the at least one performance level of the VNF reaches a scale-out threshold, a number of the pre-created and deactivated VMs of a number of VFNC types are activated to increase the maximum performance capacity of the VNF and thereby scale- out the VNF. In one example, more than one VM, each providing a different VNFC of the VNF may be activated to increase capacity of the VNF; ¶0050 VNF Manager 252 determines which type or types of VNFCs, and how many deactivated VMs of the identified VNFC type or types need to be activated from resource pool 274 in order to scale-out V F 202, and provides the scale-out request to Orchestrator 250 ¶0018 create a new V , or new VMs, with each VM running application software and forming one of the VNFCs of the VNF. The hypervisor then attaches the new VM, or VMs, to the network (e.g. virtual network) to provide the additional capacity to the VNF).
Although Bruun teaches load balancers that will update loads based on changes to machinery, Bruun does explicitly teach causing relocation or rebalancing of a load of the selected one or more of the VNF components to a remainder of the VNF components and causing rebalancing of a load of the VNF between the VNF components
Felstaine however in the same field of networking teaches causing relocation or rebalancing of a load of the selected one or more of the VNF components to a remainder of the VNF components and causing rebalancing of a load of the VNF between the VNF components (Col 23 lines 15 – 25 see step 879 may elect to balance traffic loads according to current relative load values (percentage of local maxima), or to balance processing loads according to anticipated load values, or to balance memory loads according to their respective thresholds, or to save energy by turning off least active computing facilities)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the load balancers of Bruun and the teachings of Felstaine for rebalancing loads based on thresholds to combine the teachings such that Bruun can utilize the balancing functionality of Felstaine. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would 

Regarding claim 25 The already combined references teach the apparatus of claim 24, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:
receive a message comprising a request to modify the capacity of the VNF by changing a number of the VNF components (Bruun ¶0050 VNF Manager 252 determines which type or types of VNFCs [....] of the identified VNFC type or types need to be activated from resource pool 274 in order to scale-out V F 202, and provides the scale-out request to Orchestrator 250..¶0053 see each VNFC is replenished before a next scale-out request for such VM type is received).

Regarding claim 26:	The already combined references teach the apparatus of claim 24, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:
initiate rebalancing of the load of the selected one or more of the VNF components to the remainder of the VNF components in response to the load decreasing below a first predetermined threshold (Bruun ¶0022 see at least one performance level of the VNF is monitored (i.e. measured)] Bruun ¶0024, scale- out thresholds, as well as scale-in thresholds, are based on the maximum achievable performance level of the VNF which is being monitored and, as a result, can change when a VNF is scaled-out or scaled-in); and
VNFs and invoke decisions, either manually or automatically, as to when to scale-out or scale-in a VNF, such as VNF 204. NFV Orchestrator 250 may also, either directly or indirectly through one or more other systems (e.g. VIM 254) direct Hypervisor 219 to create, delete, start, stop, hibernate, and activate VMs).

Regarding claim 27: The already combined reference teach the apparatus of claim 26, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform: interrupt the rebalancing and removal of the selected one or more of the VNF components in response to the load increasing above a third predetermined threshold that is higher than the first predetermined threshold (Bruun ¶0023 scale-in thresholds; ¶0040 performance monitoring systems [...] monitor configured policies and thresholds for VNF KPIs) as well as accounting for the fluctuation of load characteristics by way of hibernating VNF components for rapid reactivation (¶0019, faster scale- outs are desirable, particularly for telecommunications networks which can experience rapid fluctuations in user activity volume; ¶0028 performing scale-out of a VNF by activating a number of deactivated VMs, either stopped or hibernated [...] for a one or more VNFC types substantially reduces VNF scale-out times) and interruption of the scaling process (¶0052 NFV Orchestrator 250 may override a scale-out request by a VNF Manager, such as VNF Manager 252, and delay or cancel a scale-out request if resources are not available for a scale-out, or there is a higher-priority VNF requiring the available resources, for example  ¶0023 see when the at least one performance level of the VNF reaches a scale-out threshold, a number of the pre-created and deactivated VMs of a number of VFNC types are activated to increase the maximum performance capacity of the VNF and thereby scale-out the VNF ¶0045 performance monitoring systems [...] monitor configured policies and thresholds for VNF KPIs).

Regarding claim 28: The already combined references teach the apparatus of claim 24, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:
monitor the load of the VNF and observing that the load increases above a fourth predetermined threshold (¶0052 NFV Orchestrator 250 may override a scale-out request by a VNF Manager, such as VNF Manager 252, and delay or cancel a scale-out request if resources are not available for a scale-out, or there is a higher-priority VNF requiring the available resources).

Regarding claim 29:	The already combined references teach the apparatus of claim 28, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:
deploy the additional one or more VNF components in response to the load increasing above the fourth predetermined threshold (Bruun ¶0052 see NFV Orchestrator 250 determines to initiate scale-out of the VNF, such as VNF 202, NFV Orchestrator 250, via VIM 254, instructs Hypervisor 219 to activate the number of deactivated VMs (DVMs) of the number of VNFC types from resource pool 274 to provide the desired scale-out of the VNF, such as VNF 204, as requested by VNF manager 252).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun et al. (US20160335111A1) hereinafter Bruun in view of in view of Xiang (US20150365352A1) hereinafter Xiang.

Regarding claim 30: Bruun teaches an apparatus of a network infrastructure, comprising at least one processor (¶0029), and 
at least one memory comprising a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform operations comprising (¶0029 see VNF management system 30 includes a processing unit 32, including at least one processing core, a memory 34, persistent storage 36, and network hardware 38):
determine by a virtual network function (VNF), that a capacity of VNF is to be modified (¶0056 see  after deactivating a VM to scale-in a VNF, the deactivated VM is destroyed if the VM capacity level is at or above the desired VM capacity level. In one example, the deactivated VM is either stopped or hibernated, and placed in resource pool 274 if the VM capacity level is below the desired VM capacity level. In this case, after being deactivated removed from the network, the deactivation is registered with VNF manager 252 which notifies other components of the network that the VM is no longer available to the network);
transmit an update request to the VNF (¶0024 see the scale-out thresholds, as well as scale-in thresholds, are based on the maximum achievable performance level of the VNF which is being monitored and, as a result, can change when a VNF is scaled-out or scaled-in. For example, a given instantiation of a VNF onto physical and virtualized infrastructure will have a maximum processing rate determined by, among other things, the number of VMs of some or all of the VNFC types working together to form the VNF [transmission based on command] ¶0052 see VNF manager 252 requested that one VM of the type executing VNFC be activated in order to increase capacity of VNF 202, Hypervisor 219 activates from resource pool 274 one DVM of the VNFC1 type for VNF 202. The now activated VM of the VNFC1 type is then registered with VNF Manager 252 which, in-turn, notifies other components of the network that the newly activated VM of the VNFC1 type is available to the network);
receive a request from the VNF, the request comprising information on VNF components the VNF requests to be created or removed (¶0058 see if resource pool 274 does not include a VM of a VNFC type which is requested as part of a scale-out of the VNF, such as VNF 204, Hypervisor 219 is instructed to create and activate the required number of VMs of the VNFC type so as to complete the scale-out process of the VNF as quickly as possible…); and 
transmit a command to the VNF to deploy or remove VNF components (¶0029 see , NFV Orchestrator 250, among other functions, can commission and decommission VNFs and invoke decisions, either manually or automatically, as to when to scale-out or scale-in a VNF, such as VNF 204. NFV Orchestrator 250 may also, either directly or indirectly through one or more other systems (e.g. VIM 254) direct Hypervisor 219 to create, delete, start, stop, hibernate, and activate VMs).
Bruun teaches an update request to the VNFs for checking capacity however not explicitly teaches the request comprising an amount of capacity 
The programming includes instructions to provide a network function virtualization (NFV) capacity for a plurality of virtual network functions (VNFs) on a computing platform and create, by a network function virtualization management function, at least one VNF to operate on the computing platform to perform a network function. Each of the VNFs has a definition comprising a plurality of parameters, wherein at least one of the parameters is a capacity indication relative to a capacity of the network function for the respective VNF)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the requests of Bruun and the teachings of Felstaine for utilizing parameters on VNFs to indicate capacity to combine the teachings such that Bruun can utilize the parameters to request capacity as taught by the functionality of Felstaine. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing capacity of VNFs are utilized efficiently (Xiang ¶0004).


Regarding claim 31:	The already combined references teach the apparatus of claim 30, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:
receive from a network element a message comprising a request to modify the capacity of the VNF (Bruun ¶0050 VNF Manager 252 determines which type or types of VNFCs [....] of the identified VNFC type or types need to be activated from resource pool 274 in order to scale-out V F 202, and provides the scale-out request to Orchestrator 250..¶0053 see each VNFC is replenished before a next scale-out request for such VM type is received).

Regarding claim 32:	The already combined references teach the apparatus of claim 30, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:
monitor the operation of the VNF and determining the need for modifying the capacity of a the VNF based on the monitoring of the operation of the VNF (Bruun ¶0050 VNF Manager 252 determines which type or types of VNFCs [....] of the identified VNFC type or types need to be activated from resource pool 274 in order to scale-out V F 202, and provides the scale-out request to Orchestrator 250).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449